823 F.2d 547Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re Allen E. HARPER, Petitioner.
No. 86-8119
United States Court of Appeals, Fourth Circuit.
Submitted May 29, 1987.Decided July 9, 1987.

DISMISSED.
On Application to Proceed In Forma Pauperis on a Petition for Writ of Mandamus.  Joseph C. Howard, United States District Judge.  (C/A No. 83-3840).
Allen E. Harper, petitioner pro se
Before WIDENER, HALL and SPROUSE, Circuit Judges.
PER CURIAM:


1
Complaining of delay in moving his civil action, Allen E. Harper has petitioned this Court for a writ of mandamus to compel the district court to act upon his law suit, Harper v. Law Office, C/A No. 83-3840 (D. Md. filed Nov. 4, 1983).  He complains that the district court and others are conspiring to delay his suit by denying him access to records and archival materials he needs to maintain his claims.  The district court has now ordered the defendant to answer Harper's complaint; the answer has been filed.  The court has entered an order establishing a timetable for completion of discovery and other pre-trial activities and it appears that the suit is progressing.


2
Writs of mandamus are extraordinary writs; the power to issue them is exercised sparingly.  Kerr v. United States, 426 U.S. 394 (1976).  Harper's petition does not set forth such exceptional circumstances as would warrant this Court in issuing the writ, particularly in view of recent actions of record which reveal that Harper's civil action is progressing toward trial.  Accordingly, we grant Harper leave to proceed in forma pauperis but deny his application for a writ of mandamus and dismiss his petition.


3
DISMISSED.